124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Scott BUSH, Appellant.
No. 97-1948.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 2, 1997.Filed Sept. 9, 1997.

Appeal from the United States District Court for the Northern District of Iowa.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Scott Bush appeals the 60-month sentence imposed by the district court1 after he pleaded guilty to conspiring to distribute and possess with intent to distribute cocaine and marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846.  For reversal, Bush argues that the district court erred in attributing over 100 kilograms of marijuana to him, thus subjecting him to a mandatory minimum sentence of 60 months pursuant to section 841(b)(1)(B).  We affirm.


2
The district court based its drug quantity determination on the sentencing testimony of a Drug Enforcement Administration (DEA) agent who interviewed Bush.  According to the agent, Bush admitted he had received 5 to 10 pounds of marijuana per week for a year from one of his connections.  The district court explicitly stated it credited the agent's testimony and found not credible Bush's contrary testimony that he received only 80 pounds total.  We thus conclude that the district court did not clearly err in attributing more than 100 kilograms to Bush.  See United States v. Adipietro, 983 F.2d 1468, 1472 (8th Cir.1993) (standard of review;  district court's findings as to witness credibility in making drug quantity determination are virtually unreviewable on appeal).



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa